                  Case 2:17-cv-02425-RFB-BNW Document 118 Filed 08/27/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Megan E. Klatt,
                                                      JUDGMENT IN A CIVIL CASE FOR ATTORNEY'S FEES
                                Plaintiff,
             v.                                       Case Number: 2:17-cv-02425-RFB-BNW

Dignity Health,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that attorneys fees are awarded in favor of Class Counsel in the amount of $310,000.00.




          8/27/2020
          6/23/2020
          6/26/2020
          6/24/2020
          7/2/2020
          7/6/2020
          6/30/2020
          7/1/2020
           7/9/2020
          7/8/2020
          6/19/2020
         6/18/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
